    Case: 2:17-cv-00042-CDP Doc. #: 53 Filed: 04/09/19 Page: 1 of 3 PageID #: 776



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION

    RACHEL HILLARY TRUMP,                        )
                                                 )
                        Plaintiff,               )
                                                 )
    v.                                           )
                                                 )    Cause No. 2:17-cv-00042-CDP
    BILL MORGAN, et al.,                         )
                                                 )
                        Defendant                )
                                                 )

                     DEFENDANT CYNTHIA JOHNSON’S
                     MEMORANDUM IN OPPOSITION TO
            PLAINTIFF’S RENEWED MOTION TO APPOINT COUNSEL

         Defendant Cynthia Johnson (“Johnson”), through her undersigned counsel, states

the following in opposition to Plaintiff’s Renewed Motion to Appoint Counsel [Doc.

#47]:

         Plaintiff was asked point blank in her deposition why she did not have any legal

representation, in light of her claim she had spoken to a number of attorneys. [Trump

Depo. at 133:4]. Plaintiff’s response: “I honestly don’t feel like I need it.” [Id. at 133:5].1

         Plaintiff’s renewed motion for appointment of counsel is intended to delay

proceedings and the Court’s entry of summary judgment. Discovery has closed. Plaintiff

responded to Defendant Morgan’s discovery but she failed to respond to Defendant

Johnson’s discovery including providing signed record release authorizations for medical


1
       Plaintiff’s renewed motion for appointment of counsel [Doc. # 47] should also be
denied because nothing has materially changed since the Court denied her prior request
[Doc. # 30].

11343940
 Case: 2:17-cv-00042-CDP Doc. #: 53 Filed: 04/09/19 Page: 2 of 3 PageID #: 777



records. In response to Defendant Johnson’s summary judgment motion, Plaintiff offers

no evidence to controvert Johnson’s statements of facts and makes no attempt to support

her claims against Johnson.

       WHEREFORE, Defendant Cynthia Johnson respectfully requests the Court deny

Plaintiff’s renewed motion. [Doc. # 47].


                                  SANDBERG PHOENIX & von GONTARD P.C.



                                   By:       /s/ Casey F. Wong
                                           Stephen M. Strum, 37133
                                           Casey F. Wong, #62258
                                           600 Washington Avenue - 15th Floor
                                           St. Louis, MO 63101-1313
                                           314-231-3332
                                           314-241-7604 (Fax)
                                           E-mail: sstrum@sandbergphoenix.com
                                                   cwong@sandbergphoenix.com

                                           Attorneys for Defendant Cynthia Johnson




                                             2
11343940
 Case: 2:17-cv-00042-CDP Doc. #: 53 Filed: 04/09/19 Page: 3 of 3 PageID #: 778



                                 Certificate of Service

       I hereby certify that on the 9th day of April 2019, the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s
electronic filing system upon all parties.

       Jacob D. Aubuchon
       Assistant Attorney General
       Jacob.aubuchon@ago.mo.gov
       Attorney for Defendant Bill Morgan

      I hereby certify that on the 9th day of April 2019, the foregoing was mailed by
United States Postal Service to the following non-participants in Electronic Case Filing:

       Rachel Hillary Norris-Trump
       Register #357387
       Women’s Eastern Reception
       Diagnostic & Correctional Center
       1101 East Highway 54
       P.O. Box 300
       Vandalia, MO 63382
       Pro Se Plaintiff


                                    /s/ Casey F. Wong




                                            3
11343940
